COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00375-CR


DEKONTE ORAL TWEH                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1301628D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Dekonte Oral Tweh appeals the trial court’s judgment granting

the State’s petition to proceed to an adjudication; adjudicating him guilty of the

offense of possession of a controlled substance, methamphetamine, of over four

grams or more but less than 200 grams; and sentencing him to twelve years’




      1
       See Tex. R. App. P. 47.4.
imprisonment in the penitentiary. Tex. Health & Safety Code Ann. § 481.115(d)

(West 2010). We affirm.

      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel asserts that, in

his professional opinion, this appeal is frivolous.    Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record showing why there are no arguable grounds for relief.

386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see Stafford v. State, 813
S.W.2d 503, 510–11 (Tex. Crim. App. 1991). Counsel indicated that he sent

Appellant a copy of the clerk’s record and reporter’s record for Appellant’s use.

Appellant filed a pro se letter response.2 The State submitted a letter response.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. Stafford, 813
S.W.2d at 511. When performing this evaluation, we consider the record, the

arguments raised in the Anders brief, and any issues Appellant raises in his pro

se brief. In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008) (orig.



      2
       In Appellant’s pro se letter response, he requests an opportunity to file a
pro se brief or response to counsel’s Anders brief. However, he indicates the
purpose of his pro se brief or response would be to discuss the merits of the
application for a writ of habeas corpus that he filed in the trial court.


                                         2
proceeding).   Only then may we grant counsel’s motion to withdraw.             See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, Appellant’s response, the

State’s response, and the appellate record. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the appellate

record that arguably might support this appeal.3 Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




      3
        The decision to revoke deferred adjudication community supervision and
to proceed to an adjudication of guilt is reviewable in the same manner as the
revocation of what is commonly known as “straight” community supervision. Tex.
Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2014). Where the
appellate standard of review is an abuse of discretion; see Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006); where the State’s burden of proof was
by a preponderance of the evidence; see Cobb v. State, 851 S.W.2d 871, 873
(Tex. Crim. App. 1993); where the trial court is the sole judge of the credibility of
the witnesses and the weight to be given their testimony; and where we review
the evidence in the light most favorable to the trial court’s ruling; see Cardona v.
State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); counsel concedes some of
the trial court’s findings of true are unassailable on appeal, which effectively
renders moot those findings of true on which counsel could have raised plausible
arguments. See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel
Op.] 1980) (stating only one ground is necessary to support a revocation of
community supervision).


                                         3
                                          /s/ Anne Gardner
                                          ANNE GARDNER
                                          JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2015




                                4